Dear Mr. Rodrique:
In response to your request for an opinion regarding the question of a law enforcement officer serving as an election commissioner, enclosed please find several opinions from our office which have addressed your question. (Atty. Gen. Op. Nos. 78-953, 79-1016, 90-601, 93-656). Specifically, all of our past opinions have concluded that R.S. 18:428(A) prohibits a law enforcement  officer from serving as a commissioner-in-charge, commissioner,  alternate commissioner or watcher.
We reaffirm those opinions in answer to your opinion request.  If we can be of further assistance, please advise.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ________________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb
arl/opinion/ 95-419
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LAPLACE ASSISTANT ATTORNEY GENERAL